DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1, 2, 4-13 and 15-20 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection.
With respect to the last office action, Applicant amends claims, discusses the claims limitations, the prior arts of record (PARs), the office action and further argues that the PARs do not meet the amended claims limitations (see Applicant’s Remarks)
In response, Examiner notes Applicant’s arguments/amendments, however, the primary PAR (PPAR or DONG et al (2016/0366075) discloses a device including a communicator configured to communicate with an external apparatus (see figs.1-3, [0012-0020]), the processor controls the communicator to receive data regarding frames forming each of a plurality of pieces of broadcast content in a normal mode; extract first object information about one or more objects included in frames (title, descriptions, etc., associated with currently broadcast), determines a broadcast content corresponding to a keyword of interest of a user from among the plurality of piece of broadcast content based on the first object information (see figs.5-12, [0012-0020], [0067-0078], [0084-0086], [0167-0171] and [)0180-0181]), information: notification as to broadcast program information, EPG information, title, content information, moving images, trailers, descriptions, etc., associated with currently broadcast channel(s) or the start of an upcoming broadcast channel(s) are provided to the display device during standby mode, based on viewing history, the notification may further specific information of interest;; provides information about a broadcast content corresponding to a keyword of interest of a user (notification); and in response to entering a suspended mode from the normal mode; control the communicator to receive second object information about the one or more objects in the suspended mode; determine the broadcast content corresponding to the keyword of interest of a user from among the plurality of piece of broadcast content, based on the second object information; and provide the information about the broadcast content corresponding to the keyword of interest, wherein each of the first object information and the second object information further comprises at least one of appearance frequency information, keyword information, or category information regarding each of one or more objects included in the frames (figs.5-12, [0012-0020], [0067-0078], [0084-0086], [0167-0171] and [)0180-0181]), information: notification as to broadcast program information, EPG information, title, content information, moving images, trailers, descriptions, etc., associated with currently broadcast channel(s) or the start of an upcoming broadcast channel(s) are provided to the display device during standby mode, based on viewing history, the notification may further specific information of interest; wherein the display is in an on state in the normal mode and is in an off state in the suspended mode, wherein each of the first object information and the second object information further comprises at least one of appearance frequency information, keyword information, or category information regarding each of one or more objects included in frames, wherein the information about the broadcast content further comprises at least one of channel information, broadcast time information, category information, viewing target age information, or a broadcast content name of the broadcast content ([0012-0020], [0067-0078], [0084-0086], [0167-0171] and [)0180-0181]), information: notification as to broadcast program information, EPG information, title, content information, moving images, trailers, descriptions, etc., during standby mode, based on viewing history, the notification maybe specific information of interest, processes various objects associated with the received video data for display during the various modes of operations, the notification may further be transmitted to another device or email to another device associated with the display,   DONG renders various images associated with the received video data for display during the various modes of operations ([0077-0078] and [0121]), BUT appears silent as to receive data regarding frames forming, each of a plurality of pieces of broadcast content in a normal mode; extract first object information about one or more objects included in frames, based on the data regarding frames forming; provide information about a broadcast content corresponding to a keyword of interest of a user from among the plurality of pieces of broadcast content, based on the broadcast object information; However, in the same field of endeavor, KANG discloses video display device and operating method and further discloses receiving data regarding frames forming, each of a plurality of pieces of broadcast content in a normal mode; extract first object information about one or more objects included in frames, based on the data regarding frames forming; provide information about a broadcast content corresponding to a keyword of interest of a user from among the plurality of pieces of broadcast content, based on the first object information and further based on the first object information and at least one of broadcast time information, channel information, or category information of each of the plurality of pieces of broadcast content, determine broadcast content corresponding to the keyword of interest from among the plurality of pieces of broadcast content, record the broadcast content corresponding to the keyword of interest for a pre-set time; and store the recorded broadcast content corresponding to the keyword of interest for a pre-set time in the memory, execute the one or more instructions to register the keyword of interest by receiving information about the keyword of interest, where the keywords are registered, wherein the information about the keyword of interest comprises at least one of information about a target channel where the keyword of interest is to be searched for, a notification method of the broadcast content corresponding to the keyword of interest, or information about whether to record the broadcast content corresponding to the keyword of interest (figs.1-15,  [0008-0009], [0071], [0084-receives information of favorite channels and extracts thumbnails, textually information, keywords of interest, and further control the power of the display device to turn on/off processing of the desired video information, furthermore obtains and image of a user and search favorite channels matching the user to turn on the display accordingly when the image matches stored image of the user and the channels associated with the user and where the keywords are registered and stored in a database., as discussed below. Hence the amended claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection. This office action is made FINAL. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

4.	Claim 1, 2, 4-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DONG et al (2016/0366075) in view of KANG (2015/0350586).
	As to claims 1, 2, 4 and 5, DONG discloses a device and method for providing user preference program notification and further discloses a display apparatus comprising: 
A communicator configured to communicate with an external apparatus; a memory storing one or more instructions; and a processor coupled to the memory and the communicator (figs.1-3, [0012-0020]), wherein the processor is configured to execute the one or more instructions stored in the memory to: 
control the communicator to receive data regarding frames forming each of a plurality of pieces of broadcast content in a normal mode; extract first object information about one or more objects included in frames (broadcast program information, EPG information, title, content information, moving images, trailers, descriptions, etc., associated with currently broadcast), determine a broadcast content corresponding to a keyword of interest of a user from among the plurality of piece of broadcast content based on the first object information; provide information about a broadcast content corresponding to a keyword of interest of a user (notification); and in response to entering a suspended mode from the normal mode; control the communicator to receive second object information about the one or more objects in the suspended mode; determine the broadcast content corresponding to the keyword of interest of a user from among the plurality of piece of broadcast content, based on the second object information; and provide the information about the broadcast content corresponding to the keyword of interest, wherein each of the first object information and the second object information further comprises at least one of appearance frequency information, keyword information, or category information regarding each of one or more objects included in the frames (figs.5-12, [0012-0020], [0067-information: notification as to broadcast program information, EPG information, title, content information, moving images, trailers, descriptions, etc, associated with currently broadcast channel(s) or the start of an upcoming broadcast channel(s) are provided to the display device during standby mode, based on viewing history, the notification may further specific information of interest; wherein the display is in an on state in the normal mode and is in an off state in the suspended mode, wherein each of the first object information and the second object information further comprises at least one of appearance frequency information, keyword information, or category information regarding each of one or more objects included in frames, wherein the information about the broadcast content further comprises at least one of channel information, broadcast time information, category information, viewing target age information, or a broadcast content name of the broadcast content ([0012-0020], [0067-0078], [0084-0086], [0167-0171] and [)0180-0181]), information: notification as to broadcast program information, EPG information, title, content information, moving images, trailers, descriptions, etc, associated with currently broadcast channel(s) or the start of an upcoming broadcast channel(s) are provided to the display device during standby mode, based on viewing history, the notification maybe specific information of interest, processes various objects associated with the received video data for display during the various modes of operations, the notification may further be transmitted to another device or email to another device associated with the display,    
	DONG renders various images associated with the received video data for display during the various modes of operations ([0077-0078] and [0121]), BUT appears silent as to receive data regarding frames forming, each of a plurality of pieces of broadcast content in a normal mode; extract first object information about one or more objects included in frames, based on the data regarding frames forming; provide information about a broadcast content corresponding to a keyword of interest of a user from among the plurality of pieces of broadcast content, based on the broadcast object information
KANG discloses video display device and operating method and further discloses receiving data regarding frames forming, each of a plurality of pieces of broadcast content in a normal mode; extract first object information about one or more objects included in frames, based on the data regarding frames forming; provide information about a broadcast content corresponding to a keyword of interest of a user from among the plurality of pieces of broadcast content, based on the first object information and further based on the first object information and at least one of broadcast time information, channel information, or category information of each of the plurality of pieces of broadcast content, determine broadcast content corresponding to the keyword of interest from among the plurality of pieces of broadcast content, record the broadcast content corresponding to the keyword of interest for a pre-set time; and store the recorded broadcast content corresponding to the keyword of interest for a pre-set time in the memory, execute the one or more instructions to register the keyword of interest by receiving information about the keyword of interest, where the keywords are registered, wherein the information about the keyword of interest comprises at least one of information about a target channel where the keyword of interest is to be searched for, a notification method of the broadcast content corresponding to the keyword of interest, or information about whether to record the broadcast content corresponding to the keyword of interest (figs.1-15,  [0008-0009], [0071], [0084-0085], [0133-0139], [0143-0147], [0156-0157] and [0169-0176]), receives information of favorite channels and extracts thumbnails, textually information, keywords of interest, and further control the power of the display device to turn on/off processing of the desired video information, furthermore obtains and image of a user and search favorite channels matching the user to turn on the display accordingly when the image matches stored image of the user and the channels associated with the user and where the keywords are registered and stored in a database. 

	Claims 6-7 are met as previously discussed in claims 1, 2, 4 and 5, note remarks. 
	Claim 8 is met as previously discussed in claims 1, 2, 4 and 5, note remarks.
	Claims 9-10 are met as previously discussed in claims 1-5, note remarks.
	Claim 11 is met as previously discussed in claims 1, 2, 4 and 5, note remarks.
	As to claims 12, 13, 15 and 16, the claimed “An operating method of a display apparatus…” is composed of all the structural elements that were discussed with respect to claims 1, 2, 4 and 5.
	Claims 17-18 are met as previously discussed in claims 1, 2, 4 and 5, note remarks. 
	Claim 19 is met as previously discussed in claims 1, 2, 4 and 5, note remarks.
	As to claims 20, the claimed “A non-transitory computer…” is composed of all the structural elements that were discussed with respect to claims 1, 2, 4 and 5.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                   


ANNAN Q. SHANG